

Exhibit 10.5


PROS HOLDINGS, INC.
RESTRICTED STOCK UNITS AGREEMENT
(Standard)


PROS Holdings, Inc. has granted to the Participant named in the Notice of Grant
of Restricted Stock Units (the “Notice of Award”) to which this Restricted Stock
Units Agreement (the “Agreement”) is attached an Award consisting of Restricted
Stock Units subject to the terms and conditions set forth in the Notice of Award
and this Agreement. The Award has been granted pursuant to the PROS Holdings,
Inc. 2007 Equity Incentive Plan (the “Plan”), as amended to the Date of Award,
the provisions of which are incorporated herein by reference. By signing the
Notice of Award, the Participant: (a) acknowledges receipt of and represents
that the Participant has read and is familiar with the Notice of Award, this
Agreement, the Plan and a prospectus for the Plan prepared in connection with
the registration with the Securities and Exchange Commission of the shares
issuable pursuant to the Award (the “Plan Prospectus”), (b) accepts the Award
subject to all of the terms and conditions of the Notice of Award, this
Agreement and the Plan and (c) agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under the Notice of Award, this Agreement or the Plan.
1.DEFINITIONS AND CONSTRUCTION.
1.1    Definitions. Unless otherwise defined herein, capitalized terms shall
have the meanings assigned to such terms in the Notice of Award or the Plan.
(a)    “Dividend Equivalent Units” mean additional Restricted Stock Units
credited pursuant to Section 3.3. Unless otherwise specified, all references to
a “Section” herein shall be to this Agreement.
(b)    “Termination After a Change in Control” means the occurrence of either of
the following events upon, or within eighteen (18) months after, a Change in
Control:
(i)    termination by the Participating Company Group of the Participant’s
Service for any reason other than Cause, the Participant’s death or the
Participant’s Disability; or
(ii)    the Participant’s resignation from all capacities in which the
Participant is then rendering Service within ninety (90) days following a
reduction of the Participant’s base salary by fifteen percent (15%) or more
without the Participant’s express written consent, provided that the Participant
delivered written notice to the Participating Company employing the Participant
of such reduction within thirty (30) days of its initial occurrence and the
Participating Company has failed to cure such reduction within thirty (30) days
following such written notice.

WEST\21569960.2    

--------------------------------------------------------------------------------



(c)    “Units” mean the Restricted Stock Units originally granted pursuant to
the Award and the Dividend Equivalent Units credited pursuant to the Award, as
both shall be adjusted from time to time pursuant to Section 9.
1.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
2.    ADMINISTRATION.
All questions of interpretation concerning the Notice of Award, this Agreement,
the Plan or any other form of agreement or other document employed by the
Company in the administration of the Plan or the Award shall be determined by
the Committee. All determinations by the Committee shall be final and binding
upon all persons having an interest in the Award. Any Officer shall have the
authority to act on behalf of the Company with respect to any matter, right,
obligation, or election which is the responsibility of or which is allocated to
the Company herein, provided the Officer has apparent authority with respect to
such matter, right, obligation, or election.
3.    THE AWARD.
3.1    Grant of Restricted Stock Units. On the Date of Award, the Participant
shall acquire, subject to the provisions of this Agreement, the Number of
Restricted Stock Units set forth in the Notice of Award, subject to adjustment
as provided in Section 3.3 and Section 9. Each Unit represents a right to
receive on a date determined in accordance with the Notice of Award and this
Agreement one (1) share of Stock.
3.2    No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than to satisfy applicable tax withholding, if any, with
respect to the vesting of the Units, or issuance of shares of Stock) as a
condition to receiving the Units or shares of Stock issued upon settlement of
the Units, the consideration for which shall be past services actually rendered
and/or future services to be rendered to a Participating Company or for its
benefit. Notwithstanding the foregoing, if required by applicable state
corporate law, the Participant shall furnish consideration in the form of cash
or past services rendered to a Participating Company or for its benefit having a
value not less than the par value of the shares of Stock issued upon settlement
of the Units.
3.3    Dividend Equivalent Units. On the date that the Company pays a cash
dividend to holders of Stock generally, the Participant shall be credited with a
number of additional whole Dividend Equivalent Units determined by dividing
(a) the product of (i) the dollar amount of the cash dividend paid per share of
Stock on such date and (ii) the total number of Vested Units and Dividend
Equivalent Units previously credited to the Participant pursuant to the Award
and which have not been settled or forfeited pursuant to the Company
Reacquisition Right (as defined below) as of such date, by (b) the Fair Market
Value per share of Stock on such date. Any resulting fractional Dividend
Equivalent Unit shall be rounded to the nearest whole number. Such additional

WEST\21569960.2    2

--------------------------------------------------------------------------------



Dividend Equivalent Units shall be subject to the same terms and conditions and
shall be settled or forfeited in the same manner and at the same time as the
Restricted Stock Units originally subject to the Award with respect to which
they have been credited.
4.    VESTING OF UNITS.
4.1    Normal Vesting. Except as otherwise provided by this Section or
Section 4.2, Units shall vest and become Vested Units as provided in the Notice
of Award. Dividend Equivalent Units shall become Vested Units at the same time
as the Restricted Stock Units originally subject to the Award with respect to
which they have been credited. In the event that a Vesting Date as provided by
the Notice of Award (an “Original Vesting Date”) would occur on a date on which
a sale by the Participant of the Stock to be issued in settlement of the Units
becoming Vested Units on such Original Vesting Date would violate the Insider
Trading Policy of the Company, such Vesting Date shall be deferred until the
first to occur of (a) the next business day on which a sale by the Participant
of such shares would not violate the Insider Trading Policy or (b) the later of
(i) the last day of the calendar year in which the Original Vesting Date
occurred or (ii) the last day of the Company’s taxable year in which the
Original Vesting Date occurred.
4.2    Acceleration of Vesting Upon a Change in Control. In the event of a
Change in Control, the surviving, continuing, successor, or purchasing entity or
parent thereof, as the case may be (the “Acquiror”), may assume or continue the
Company’s rights and obligations with respect to outstanding Units or substitute
for outstanding Units substantially equivalent rights with respect to the
Acquiror’s stock. For purposes of this Section 4.2, a Unit shall be deemed
assumed if, following the Change in Control, the Unit confers the right to
receive, for each share of Stock subject to the Unit immediately prior to the
Change in Control, the consideration (whether stock, cash, other securities or
property or a combination thereof) to which a holder of a share of Stock on the
effective date of the Change in Control was entitled. In the event that the
Acquiror elects not to assume, continue or substitute for the outstanding Units
in connection with a Change in Control, the vesting of the Units shall be
accelerated in full and the total number of Units subject to the Award shall be
deemed Vested Units effective as of the date of the Change in Control, provided
that the Participant’s Service has not terminated prior to such date. The
vesting Units that were permissible solely by reason of this Section 4.2 shall
be conditioned upon the consummation of the Change in Control. Notwithstanding
the foregoing, the Board may, in its discretion, determine that upon a Change in
Control, each Vested Unit (and each unvested Unit if so determined by the Board)
outstanding immediately prior to the Change in Control shall be canceled in
exchange for payment with respect to each Unit in (a) cash, (b) stock of the
Company or the Acquiror or (c) other property which, in any such case, shall be
in an amount having a Fair Market Value equal to the Fair Market Value of the
consideration to be paid per share of Stock in the Change in Control (subject to
any required tax withholding). Such payment shall be made as soon as practicable
following the Change in Control and in no event later than the fifteenth (15th)
day of the third month following the end of the calendar year of the
consummation of the Change in Control.
4.3    Acceleration of Vesting upon Termination After Change in Control. If the
Participant’s Service ceases as a result of a Termination After Change in
Control, then the vesting

WEST\21569960.2    3

--------------------------------------------------------------------------------



of the Units shall be accelerated in full and the total number of Units subject
to the Award shall be deemed Vested Units effective as of the date on which the
Participant’s Service terminated.
4.4    Federal Excise Tax Under Section 4999 of the Code.
(a)    Excess Parachute Payment. In the event that any acceleration of vesting
pursuant to this Agreement and any other payment or benefit received or to be
received by the Participant would subject the Participant to any excise tax
pursuant to Section 4999 of the Code due to the characterization of such
acceleration of vesting, payment or benefit as an excess parachute payment under
Section 280G of the Code, the amount of any acceleration of vesting called for
under this Agreement shall not exceed the amount which produces the greatest
after-tax benefit to the Participant.
(b)    Determination by Independent Accountants. Upon the occurrence of any
event that might reasonably be anticipated to give rise to the acceleration of
vesting under Section 4.4(a) (an “Event”), the Company shall promptly request a
determination in writing by independent public accountants selected by the
Company (the “Accountants”). Unless the Company and the Participant otherwise
agree in writing, the Accountants shall determine and report to the Company and
the Participant within twenty (20) days of the date of the Event the amount of
such acceleration of vesting, payments and benefits which would produce the
greatest after-tax benefit to the Participant. For the purposes of such
determination, the Accountants may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Participant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make their required determination. The Company shall bear all fees and expenses
the Accountants may reasonably charge in connection with their services
contemplated by this Section 4.4(b).
5.    COMPANY REACQUISITION RIGHT.
5.1    Grant of Company Reacquisition Right. In the event that the Participant’s
Service terminates for any reason or no reason, with or without Cause, the
Participant shall forfeit and the Company shall automatically reacquire all
Units which are not, as of the time of such termination, Vested Units, and the
Participant shall not be entitled to any payment therefor (the “Company
Reacquisition Right”), subject to the provisions of any employment, service or
other agreement between the Participant and a Participating Company referring to
this Award.
5.2    Ownership Change Event, Dividends, Distributions and Adjustments. Upon
the occurrence of an Ownership Change Event, a dividend or distribution to the
stockholders of the Company paid in shares of Stock or other property, or any
other adjustment upon a change in the capital structure of the Company as
described in Section 9, any and all new, substituted or additional securities or
other property (other than regular, periodic dividends paid on Stock pursuant to
the Company’s dividend policy) to which the Participant is entitled by reason of
the Participant’s ownership of Unvested Units shall be immediately subject to
the Company Reacquisition Right and included in the terms “Units” and “Unvested
Units” for all purposes of the Company Reacquisition Right with the same force
and effect as the Unvested Units immediately prior to the Ownership Change
Event, dividend, distribution or adjustment, as the case may be. For purposes

WEST\21569960.2    4

--------------------------------------------------------------------------------



of determining the number of Vested Units following an Ownership Change Event,
dividend, distribution or adjustment, credited Service shall include all Service
with any corporation which is a Participating Company at the time the Service is
rendered, whether or not such corporation is a Participating Company both before
and after any such event.
6.    SETTLEMENT OF VESTED UNITS.
6.1    Issuance of Shares of Stock. Subject to the provisions of Section 6.3
below, the Company shall issue to the Participant, on the Settlement Date with
respect to each Vested Unit to be settled on such date, one (1) share of Stock.
Shares of Stock issued in settlement of Vested Units shall not be subject to any
restriction on transfer other than any such restriction as may be required
pursuant to Section 6.3, Section 7 or the Insider Trading Policy.
6.2    Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the settlement of Vested Units. Except as
provided by the preceding sentence, a certificate for the shares of Stock as to
which the Award is settled shall be registered in the name of the Participant,
or, if applicable, in the names of the heirs of the Participant.
6.3    Restrictions on Grant of the Award and Issuance of Shares. The grant of
the Award and issuance of shares of Stock upon settlement of the Vested Units
shall be subject to compliance with all applicable requirements of federal,
state or foreign law with respect to such securities. No shares of Stock may be
issued hereunder if the issuance of such shares would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance of any shares
subject to the Award shall relieve the Company of any liability in respect of
the failure to issue such shares as to which such requisite authority shall not
have been obtained. As a condition to the settlement of the Vested Units, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.
6.4    Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Vested Units.
7.    TAX WITHHOLDING.
7.1    In General. At the time the Notice of Award is executed, or at any time
thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Participating Company, if any, which arise in connection with
the Award or the issuance of shares of Stock in settlement thereof. The Company
shall have no obligation to deliver shares of Stock until the tax withholding
obligations of the Company have been satisfied by the Participant.

WEST\21569960.2    5

--------------------------------------------------------------------------------



7.2    Assignment of Sale Proceeds. Subject to compliance with applicable law
and the Insider Trading Policy, the Company may require the Participant to
satisfy the tax withholding obligations in accordance with procedures
established by the Company providing for delivery by the Participant to the
Company or a broker approved by the Company of properly executed instructions,
in a form approved by the Company, providing for the assignment to a
Participating Company of the proceeds of a sale with respect to some or all of
the shares being acquired upon settlement of Vested Units.
7.3    Withholding in Shares. The Company may require the Participant to satisfy
all or any portion of a Participating Company’s tax withholding obligations by
deducting from the shares of Stock otherwise deliverable to the Participant in
settlement of the Award a number of whole shares having a fair market value, as
determined by the Company as of the date on which the tax withholding
obligations arise, not in excess of the amount of such tax withholding
obligations determined by the applicable minimum statutory withholding rates.
8.    EFFECT OF CHANGE IN CONTROL ON AWARD.
In the event of a Change in Control, if the Company’s rights and obligations
with respect to outstanding Vested Units are not assumed, continued or
substituted for by the Acquiror as described in Section 4.2, the Award shall be
settled in accordance with Section 6 and in no event later than the fifteenth
(15th) day of the third month following the end of the calendar year of the
consummation of the Change in Control.
9.    ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.
Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number of Vested Units subject to
the Award and/or the number and kind of shares to be issued in settlement of the
Award, in order to prevent dilution or enlargement of the Participant’s rights
under the Award. For purposes of the foregoing, conversion of any convertible
securities of the Company shall not be treated as “effected without receipt of
consideration by the Company.” Any and all, new, substituted or additional
securities or other property to which the Participant is entitled by reason of
ownership to shares acquired pursuant to the Award will be immediately subject
to the provisions of this Award on the same basis as all shares originally
acquired hereunder. Any fractional Vested Unit or share resulting from an
adjustment pursuant to this Section shall be rounded down to the nearest whole
number. Such adjustments shall be determined by the Committee, and its
determination shall be final, binding and conclusive.

WEST\21569960.2    6

--------------------------------------------------------------------------------



10.    RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.
The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of a certificate for such shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 3.3 and Section 9. If the Participant is an Employee, the
Participant understands and acknowledges that, except as otherwise provided in a
separate, written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Participant’s
Service at any time.
11.    LEGENDS.
The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock issued pursuant to this Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this Section.
12.    MISCELLANEOUS PROVISIONS.
12.1    Termination or Amendment. The Committee may terminate or amend the Plan
or this Agreement at any time; provided, however, that no such termination or
amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation. No amendment
or addition to this Agreement shall be effective unless in writing.
12.2    Nontransferability of the Award. Prior the issuance of shares of Stock
on the applicable Settlement Date, neither this Award nor any Vested Units
subject to this Award shall be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. All rights
with respect to the Award shall be exercisable during the Participant’s lifetime
only by the Participant or the Participant’s guardian or legal representative.
12.3    Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

WEST\21569960.2    7

--------------------------------------------------------------------------------



12.4    Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
12.5    Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address shown below that party’s
signature to the Notice of Award or at such other address as such party may
designate in writing from time to time to the other party.
(a)    Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Notice of Award, this Agreement,
the Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically. In
addition, the Participant may deliver electronically the Notice of Award to the
Company or to such third party involved in administering the Plan as the Company
may designate from time to time. Such means of electronic delivery may include
but do not necessarily include the delivery of a link to a Company intranet or
the Internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other means of electronic delivery
specified by the Company.
(b)    Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 12.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents and Notice of Award, as described in
Section 12.5(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 12.5(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 12.5(a).
12.6    Integrated Agreement. The Notice of Award, this Agreement and the Plan,
together with any employment, service or other agreement between the Participant
and a Participating Company referring to the Award shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the

WEST\21569960.2    8

--------------------------------------------------------------------------------



extent contemplated herein or therein, the provisions of the Notice of Award and
the Agreement shall survive any settlement of the Award and shall remain in full
force and effect.
12.7    Applicable Law. This Agreement shall be governed by the laws of the
State of Texas as such laws are applied to agreements between Texas residents
entered into and to be performed entirely within the State of Texas.
12.8    Counterparts. The Notice of Award may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

WEST\21569960.2    9